             Case 1:20-mj-11673-UA Document 2 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- X
UNITED STATES OF AMERICA,                                                           CONSENT TO PROCEED BY
                                                                                    TELECONFERENCE
                              -v-
                                                                                      -er-    (   )
                       Mariah Jaquez


                                       Defendant(s).
----------------------------------------------------------------- X
                       Mariah Jaquez
Defendant _______ hereby voluntarily consents to participate in the following
proceeding via vi~tuao:6e.:~oo~: teleconferencing

   X
          Initial Appearance/Appointment of Counsel

          Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

          Preliminary Hearing on Felony Complaint

          Bail/Revocation/Detention Hearing

          Status and/or Scheduling Conference

           Felony Plea/Trial/Sentence


  ~                 For Mariah Jaquez


Defendant's Signature                                                 Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

   Mariah Jaquez                                                         Ian Marcus Amelkin


Print Defendant's Name                                                Print Defense Counsel's Name



This proceeding was conducted by reliable telephone conferencing technology and the dial-in
information for the call was publicly available and R o  to th

  Oct. 27, 2020

Date
